Moyer, C.J.,
dissenting.
I
Majority Decision on Reconsideration
{¶ 30} On September 6, 2001, this court rendered its third decision on the merits in this case concerning the constitutionality of Ohio’s system of funding public primary and secondary education. DeRolph v. State (2001), 93 Ohio St.3d 309, 754 N.E.2d 1184 (“DeRolph III”). On September 17, 2001, the defendants-appellants, the state of Ohio, the Ohio Board of Education, the Ohio Superintendent of Public Instruction, and the Ohio Department of Education (collectively referred to as “the state”), filed a motion asking this court to reconsider that decision.
{¶ 31} S.Ct.Prac.R. XI(2)(A)(4) allows a motion for reconsideration of a decision on the merits of a case. “We have invoked the reconsideration procedures set forth in S.CtPrac.R. XI to correct decisions which, upon reflection, are deemed to have been made in error.” State ex rel. Huebner v. W. Jefferson *442Village Council (1996), 75 Ohio St.3d 381, 383, 662 N.E.2d 339. See, also, Buckeye Community Hope Found. v. Cuyahoga Falls (1998), 82 Ohio St.3d 539, 697 N.E.2d 181.
{¶ 32} In November 2001, we granted the state’s motion for reconsideration, thereby delaying issuance of a mandate. DeRolph v. State (2001), 93 Ohio St.3d 1470, 757 N.E.2d 381. See, also, S.Ct.Prac.R. XI(4). Rather than immediately reconsidering our holdings in DeRolph III, we first ordered a settlement conference pursuant to S.CtPrac.R. XIV(6)(A). 93 Ohio St.3d 628, 758 N.E.2d 1113. On March 21, 2002, the court-appointed master commissioner, Howard Bellman, notified the court that mediation had not produced a resolution.
{¶ 33} Courts exist as forums for the resolution of disputes. Ideally, parties involved in litigation are able themselves to negotiate a settlement of their disputes, through mediation or otherwise. When that does not occur, it is the responsibility of the court to render a final judgment that fully and finally disposes of the issues presented to it. Generally, one or more litigants then feel vindicated while others are left to accept a judgment with which they disagree. Nevertheless, the court has done its work where the parties are able to accept the decision of the court as final, put their dispute behind them, and proceed in accordance with the judgment.
{¶ 34} Unfortunately, the majority today issues an opinion that ignores as many questions as it decides. It thereby evades its fundamental responsibility to resolve a dispute it agreed five years ago to resolve and leaves the citizens of Ohio with a decision that can at best be described as ambiguous.
{¶ 35} As a result, it is virtually inconceivable that today’s judgment will, in fact, end litigation relative to the constitutionality of Ohio’s current school-funding system. The issues will almost certainly again come before this, or another, Ohio court. I write today in anticipation of that unfortunate eventuality. Specifically, I write to reiterate that I do not consider dicta contained in DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 (“DeRolph I”), or DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II”), to constitute the law of this case or controlling precedent.
{¶ 36} Unlike the majority, I do not believe the creation of a “complete systematic overhaul” to be the “core constitutional directive of DeRolph I,” majority opinion at ¶ 5, nor do I believe that the General Assembly is constitutionally required to make such an overhaul. See DeRolph III, 93 Ohio St.3d at 312, 754 N.E.2d 1184 (“It is the law contained in the syllabi to DeRolph I and DeRolph II and the principles established by court entry in the case at bar by which we are required to evaluate the constitutionality of the school-funding system now statutorily in place” [emphasis added]). Indeed, today’s majority opinion at ¶ 2 acknowledges that DeRolph I did “ ‘neither more nor less than the *443syllabus law sets forth/ ” quoting DeRolph I, 78 Ohio St.3d at 262, 677 N.E.2d 733 (Pfeifer, J., concurring).
{¶ 37} The majority today vacates our decision in DeRolph III, replaces it with little more than a summary proclamation of a change of “collective mind,” declares the current school-funding system unconstitutional, and proclaims DeR-olph I and II to be the law of the case. It thereby returns the parties (and all Ohio citizens) to the uncertain positions in which they stood two and one-half years ago on May 11, 2000, when DeRolph II was decided, with one exception: the majority fails to retain jurisdiction of the cause by the courts as it did after both DeRolph I and DeRolph II. In so doing, it implicitly declares this case concluded, yet does so without fully disposing of the issues that have developed during the litigation.
{¶ 38} The court in DeRolph I stayed the effect of its decision for 12 months and remanded the cause to the trial court, which was granted plenary jurisdiction to enforce that decision. Id., 78 Ohio St.3d at 213, 677 N.E.2d 733. Shortly thereafter, this court answered in the negative the trial court’s question whether the Supreme Court should “retain exclusive jurisdiction of the case to review all remedial legislation enacted.” DeRolph v. State (1997), 78 Ohio St.3d 419, 678 N.E.2d 886.
{¶ 39} Writing separately, I cited the general principle that “[tjypically, when a Supreme Court declares a legislative act to be unconstitutional it does not order the legislative body to enact new legislation.” Nevertheless, given the majority’s unfortunate decision on the merits in DeRolph I, I concluded that “the most expeditious means of removing the uncertainty regarding the constitutionality of the new plan is for this court to issue an order retaining jurisdiction in this court.” Id., 78 Ohio St.3d at 422, 678 N.E.2d 886 (Moyer, C.J., dissenting). This conclusion was based on my recognition that “uncertainty will envelop all aspects of public school funding in our state until the day this court deems a new funding system to be constitutional.” Id. at 423, 678 N.E.2d 886 (Moyer, C.J., dissenting).
{¶ 40} When the deadline for compliance in DeRolph I had passed, the majority in DeRolph II again continued the case, for yet another year, until June 15, 2001. 89 Ohio St.3d at 38, 728 N.E.2d 993. This time, however, the court retained jurisdiction, in anticipation of further briefing in this court at that time.
{¶ 41} Today, however, the majority says nothing concerning enforcement of its reaffirmed declaration that the current school-funding system is unconstitutional. It neither retains jurisdiction in this court nor remands the cause to the trial court. More than five years after DeRolph I, the majority today switches course by implicitly holding that a declaration of unconstitutionality, standing alone, adequately resolves the dispute before us.
*444{¶ 42} I believe that the majority, having twice ordered deadlines for compliance with its judgments, raised the expectation that it would ultimately render a decision that would be final. Had the majority chosen the more traditional course in 1997, it would now be acting consistently in simply declaring the system unconstitutional. But too much energy and too many resources have been expended, and the state has made too much progress, for the court now to excuse itself from the process. That is the reason I believe we should modify our decision in DeRolph III, resolve the issues, and terminate the role assumed by this court in creating public policy.
{¶ 43} The majority today directs the General Assembly to “enact a school-funding scheme that is thorough and efficient, as explained in DeRolph I, DeRolph II, and the accompanying concurrences.” Supra at ¶ 5. I do not believe that the opinions in DeRolph I and II provide the General Assembly with clear guidance. I certainly do not believe that the opinions of individual members of the court as reflected in separate concurrences are binding in any litigation that may follow today’s decision.
{¶ 44} The majority has yet to define what it means by “overreliance” on property tax, and Ohio’s policymakers are left to wonder, “If the percentage of local to state funding were inverted would that be sufficient, or is the majority seeking only a fifty-one-percent reliance on state funds?” Id., 89 Ohio St.3d at 52, 728 N.E.2d 993 (Moyer, C.J., dissenting). As guidance, the majority offers the observation that the General Assembly has done no more than merely “nibbl[e] at the edges” of the current system. Supra at ¶ 5. The infusion of billions of additional dollars into the public school system of this state in the last ten years, as demonstrated in the record before us, constitutes significantly more than “nibbling” at the edges or elsewhere.
{¶ 45} DeRolph I and II do not require the elimination of all qualitative differences among the state’s local schools. This court has recognized in DeR-olph I and II, and in other decisions in this cause, that communities that so choose may supplement their educational programs beyond minimum requirements. DeRolph I, 78 Ohio St.3d at 211, 677 N.E.2d 733; DeRolph II, 89 Ohio St.3d at 27-28, 728 N.E.2d 993. DeRolph I and II held that the funding system violates the Thorough and Efficient Clause of the Ohio Constitution; they did not hold that it violates the Equal Protection Clause. DeRolph I, 78 Ohio St.3d at 202, 677 N.E.2d 733, at fn. 5; DeRolph v. State (1998), 83 Ohio St.3d 1212, 699 N.E.2d 518.
{¶ 46} Nor do DeRolph I and II require the elimination of a statewide system of school funding based on property tax. Despite the majority’s reliance on statements of individual members of the 1851 Constitutional Convention, historically, “[l]ocal property taxes have funded Ohio schools since 1825 — before the *445adoption of the Education Clause.” (Emphasis sic.) DeRolph I, 78 Ohio St.3d at 265, 677 N.E.2d 733 (Moyer, C.J., dissenting). They have constituted a major source of school funding ever since. To the extent that the majority’s original finding of unconstitutionality in DeRolph I was based on indefensible deficiencies then existing in some public school facilities, arguably supporting the contention that the local-property-based system then in place violated the Thorough and Efficient Clause, those conditions have been, or are being, ameliorated by the massive infusion of state funds into the public school system since this action was originally filed. DeRolph I was centered on the establishment of a floor of adequacy — a basic educational opportunity, as contemplated in Miller v. Korns (1923), 107 Ohio St. 287, 140 N.E. 773, and Cincinnati School Dist. Bd. of Edn. v. Walter (1979), 58 Ohio St.2d 368,12 O.O.3d 327, 390 N.E.2d 813.
{¶ 47} Despite today’s decision, I fear that the weight of DeRolph v. State will continue to burden not only each of the three branches of state government, but also the school districts and school children the majority decision purports to be helping, as well as other recipients of state tax dollars, e.g., Ohio’s public institutions of higher education.
II
Proposed Modification of DeRolph III
{¶ 48} As a justice of this court, it is my responsibility to respect and follow its decisions, even those with which I disagree. Our legal system relies on doctrines such as stare decisis and the law of the case to provide consistency in the application of the law. See Nolan v. Nolan (1984), 11 Ohio St.3d 1, 3, 11 OBR 1, 462 N.E.2d 410 (“the decision of a reviewing court in a case remains the law of that case on the legal questions involved for all subsequent proceedings in the case at both the trial and reviewing levels”). Without consistency, the law risks the appearance of caprice.
{¶ 49} It is not unusual for me to join a judgment that is based on a decision with which I initially strongly disagreed. E.g. Ford v. Talley Mach. Co. (1994), 68 Ohio St.3d 473, 474, 628 N.E.2d 1351 (Moyer, C.J., concurring). As early as one month after DeRolph I, I noted the precedential import of that decision. Writing separately in the court’s disposition of the state’s motion for reconsideration and clarification, I recognized that a majority of this court had ordered the legislative branch of our state government to adopt new school-funding legislation within a year, observing that “[e]ven those who disagree with the judgment of the court recognize that it is their constitutional duty to respond constructively to it.” DeRolph v. State (1997), 78 Ohio St.3d 419, 423, 678 N.E.2d 886 (Moyer, C.J., concurring in part and dissenting in part). Accord State ex rel. Taft v. Franklin Cty. Court of Common Pleas (1998), 81 Ohio St.3d 1244, 1247, 691 N.E.2d 677 *446(Moyer, C.J., concurring) (“I concur in the entry in this case because it is consistent with the views expressed in my separate opinion in [DeRolph v. State (1997), 78 Ohio St.3d 419, 678 N.E.2d 886], is consistent with the spirit underlying the majority opinions in [earlier DeRolph decisions], and is consistent with the best interests of the people of the state of Ohio”); DeRolph v. State (2001), 91 Ohio St.3d 1274, 1276, 747 N.E.2d 823 (“The merit issue is now the law of the case as established by the majority”).
{¶ 50} In DeRolph III, we concluded that “[i]t is the law contained in the syllabi to DeRolph I and DeRolph II and the principles established by court entry in the case at bar by which we are required to evaluate'the constitutionality of the school-funding system now statutorily in place.” 93 Ohio St.3d at 312, 754 N.E.2d 1184. Our conclusion was consistent with my past judicial practice of acknowledging the law established in prior decisions and was reached in the hope that DeRolph III would extricate the court from the circumstances created by a majority of the court. I believed that approach to be consistent with my duty to this court and to the citizens this court serves.
{¶ 51} In DeRolph III, a majority of this court found that the General Assembly had, in the ten years since this case began, crafted significant legislation to address and correct egregious conditions in the poorest of Ohio schools. It recognized that these conditions, upon which this court’s original finding of unconstitutionality in DeRolph I was based, had been largely ameliorated by programs to remedy severe building deterioration and perceived funding inequities. Id., 93 Ohio St.3d at 323, 754 N.E.2d 1184. We concluded that certain relatively minor modifications to the funding plan adopted by the General Assembly still needed to be made, but acknowledged that these changes would “not require structural changes to the school foundation program set forth in R.C. Chapter 3317.” Id. at 325, 754 N.E.2d 1184.
{¶ 52} The state urges us to reconsider our holdings (1) that wealth screens may not be used in the state’s school-funding foundation formula and (2) that the changes to the foundation formula ordered in DeRolph III should be retroactively applied as of July 1, 2001. I would modify DeRolph III as discussed below.
A
Inaccuracies in the Record
{¶ 53} In explaining our grant of a motion for reconsideration of DeRolph III, we noted, “Both sides acknowledge * * * that the evidence and one of the briefs filed in DeRolph III contained inaccurate analysis regarding the cost of funding the base cost formula with wealth screens eliminated.” DeRolph v. State (2001), 93 Ohio St.3d 628, 631, 758 N.E.2d 1113. The court should now acknowledge the deficiencies in the record before us at the time DeRolph III was decided and *447respond in a constructive manner to preserve the goal of DeRolph III, that being extrication of the judiciary from the policy-making role it wrongfully assumed in its earlier DeRolph decisions.
B
Wealth Screens
{¶ 54} We noted in DeRolph III that the General Assembly, in 2001 Am.Sub. H.B. No. 94 (“H.B. 94”), determined the base cost of an adequate education to be $4,814 per student in fiscal year 2002. 93 Ohio St.3d at 313, 754 N.E.2d 1184. In arriving at that figure, the General Assembly began by using “the unweighted average cost per student of educating students enrolled in selected districts,” excluding the richest and poorest: “Under the new law, this selection began with one hundred seventy school districts that, in fiscal year 1999, met at least twenty of twenty-seven performance standards established by H.B. 94. R.C. 3317.012(B)(1)(a) through (aa). Districts in the top and bottom five percent of income and property wealth bases are deleted to adjust for anomalies within those districts, leaving one hundred twenty-seven model districts.” Id.
{¶ 55} The parties use the term “wealth screens” to refer to the process of eliminating the top and bottom 5 percent of schools from the group of schools whose costs are averaged to determine base per-pupil cost. We held in DeRolph III that the per-pupil base cost formula “must be modified to include the top five percent districts and the lower five percent districts,” thereby ordering the elimination of wealth screens from the process by which per-pupil base cost is determined. Id. at 324, 754 N.E.2d 1184.
{¶ 56} Elimination of wealth screens would result in the inclusion of several school districts whose per-pupil spending is unusually high. In their brief filed in DeRolph III, the plaintiffs-appellees imputed ulterior motives to the General Assembly in incorporating wealth screens into the foundation formula, describing their use as an arbitrary manipulation to artificially lower the per-pupil base cost. See 93 Ohio St.3d at 332-333, 754 N.E.2d 1184 (Douglas, J., concurring). In contrast, the state contends that the use of wealth screens is wholly justifiable, in that “inclusion of data from the top and bottom five percent of districts has a dramatic effect and distorts the base cost calculation.” In other words, the state argues that inclusion of the top and bottom 5 percent of school districts skews the average.
{¶ 57} In support of its motion for reconsideration, the state has provided us with convincing evidence1 in support of its contention that “the use of wealth *448screens is standard practice throughout school finance and the discipline of statistics generally.” It has provided us ample justification, more persuasively presented than in the briefs on the merits, for rejecting the proposition that the General Assembly’s adoption of wealth screens was merely an attempt to artificially lower the final per-pupil base cost, that it evidences unlawful “residual budgeting,” or that it was otherwise purely arbitrary. The record contains expert testimony from both sides supporting the use of wealth screens as an appropriate means of determining per-pupil base cost, as follows:
{¶ 58} • William Driscoll, an expert for the plaintiffs-appellees, testified in a deposition that he agreed with a report that stated, “Standard statistical analyses typically use 5% to estimate the tails at either end of a distribution. In this case, the tails or extreme observations do fall, in fact, in approximately the lowest and highest 5% of the range.”
{¶ 59} • David Monk, an expert for the state and Dean of the College of Education at the Pennsylvania State University, testified in an affidavit that a “5% exclusion of this kind is a well established practice within the field of school finance given the common existence of highly atypical school districts in the tails of wealth and income distributions.” Dean Monk stated that the General Assembly’s “decision to use a version of the observed best practices method as the basis for its estimation of the cost of an adequate education presumes the availability of a standard that is relevant to the affected districts. * * * The purpose of the 5 percent exclusion rule is to remove highly atypical districts and to thereby preserve the spirit as well as the integrity of the standard.”
{¶ 60} • Dr. John Augenblick, an expert consulted by the General Assembly during its legislative deliberations, testified at trial in 1998 that the spending by Ohio school districts within the top and bottom 5 percent based on wealth was atypical and should not be included in the averaging process. Dr. Augenblick testified that wealthy districts falling in the upper 5 percent of spending “provide things that go well beyond what you might think are kind of the basic or adequate services.”
{¶ 61} • Wendy Zahn, a senior budget analyst for the Legislative Service Commission, stated that it is important to reduce the effects of the extremes of a distribution when data distribution is not normal and that “a widely used method for eliminating outliers” is to use the 5th percentile to the 95th percentile.
*449{¶ 62} • Dr. William I. Notz, professor of statistics at the Ohio State University, stated:
{¶ 63} “If the mean of a set of data with the most extreme values removed differs markedly from the mean computed using all the data, the extreme values would be considered outliers. In such a case, standard practice is to consider the trimmed mean as more representative [of] the center of the data.
{¶ 64} “Data such as income and property values typically contain outliers and it is not surprising that the school district expenditure data shows evidence of outliers. If data from all school districts meeting the 20-27 standards are used, the base cost (average expenditures per pupil) is $5,032. Inflated to FY02 values, this number becomes $5,467. If the same quantity is computed after deleting the wealthiest 5% and poorest 5% of the districts, and is inflated to FY02 values, this number (a trimmed mean) becomes $5,023. This would be considered a marked difference and the trimmed mean ($5,023) would be considered more representative of a typical value. ” (Emphasis added.)
{¶ 65} The plaintiffs-appellees remain adamantly opposed to the use of an “inferential methodology” based on model school districts to derive a foundation formula for funding public education. Wealth screens are one aspect of such a funding approach. However, the General Assembly — not the plaintiffs-appellees or this court — remains the entity constitutionally charged with the responsibility of establishing a thorough and efficient system of common schools. As recognized by the majority in DeRolph II, 89 Ohio St.3d at 18, 728 N.E.2d 993, “deciding what methodology to adopt is a policy determination.”
{¶ 66} There is nothing inherently unconstitutional in the method chosen by the General Assembly. Moreover, both the state and the plaintiffs-appellees have acknowledged that “the evidence and one of the briefs filed in DeRolph III contained inaccurate analysis regarding the cost of funding the base cost formula with wealth screens eliminated.” 93 Ohio St.3d at 631, 758 N.E.2d 1113.
{¶ 67} Upon reconsideration, and specifically in view of the fact that we had been provided inaccurate data at the time DeRolph III was decided, I believe our decision should be modified pursuant to S.Ct.Prac.R. XI. I am persuaded that the General Assembly’s incorporation of wealth screens in determining the school foundation formula is acceptable. Accordingly, I would modify our opinion in DeRolph III to allow the exclusion of the top and bottom 5 percent of school districts in the calculation of per-pupil base costs as required by H.B. 94.
C
Effective Date of Formula Changes
{¶ 68} Our order in DeRolph III required that changes to the foundation formula be applied retroactively to July 1, 2001. 93 Ohio St.3d at 324, 754 N.E.2d *4501184. The state argues that this aspect of our decision “contrasts sharply with the Court’s prior decisions in this case and the practical considerations they recognize, as well as other precedent under the Ohio Constitution.”
{¶ 69} We are now well into the second year of the financial biennium that began on July 1, 2001. The state contends that any changes to the foundation formula ordered by this court will require time to implement and that economic circumstances have changed in the state since DeRolph III was announced. I agree that the effective date prescribed by DeRolph III is no longer realistic. Moreover, the further July 1, 2001, recedes into the past, the more likely it is that retroactive application of DeRolph III to that date would result in a one-time infusion of additional funds unconnected to the current budgets of school districts.
{¶ 70} Upon reconsideration, I believe that the changes to the school foundation formula ordered in DeRolph III, modified as stated herein, should be implemented effective July 1, 2003, and applied to the subsequent years designated in R.C. 3317.012(A)(1).
D
Summary
{¶ 71} I would hold that wealth screening of school districts as mandated by H.B. 94 may be used in determining per-pupil base cost for purposes of the school foundation formula. I would also reaffirm our decision in DeRolph III that the state, having elected to retain a foundation program based on the average spending of selected districts, must determine that base cost by using only those school districts meeting the performance standards set by R.C. 3317.012(B)(1)(a) through (aa) without rounding to include additional lower-spending districts and without adjusting for the echo effect, effective July 1, 2003. Cf. DeRolph III, 93 Ohio St.3d at 324-325, 754 N.E.2d 1184.
{¶ 72} Our decision in DeRolph III should otherwise be reaffirmed, including our holding that the parity aid program established by the General Assembly must be fully funded not later than July 1, 2003. Id. at 325, 754 N.E.2d 1184.

. The procedural posture of this case is unique; since DeRolph II there has not been a traditional record of facts produced in a trial court. It is appropriate that we accept supplementary evidence *448such as the affidavits of experts submitted by both parties. See DeRolph v. State (2001), 91 Ohio St.3d 1274, 1275, 747 N.E.2d 823 (“DeRolph is not a traditional appeal, in which the court has a previously established record available for review. Rather, DeRolph has become a hybrid which will require this court to engage both in factfinding and application of law to those facts * * *”).